Citation Nr: 0727209	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to tobacco 
use in service.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 1979 to October 
1982 and from May 1985 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for COPD and denied 
entitlement to a TDIU rating.  In December 2006, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's claim for service connection for COPD due 
to tobacco use in service was received in March 2005 (and 
after June 9, 1998).

2.  The veteran's COPD was not manifested during his active 
duty service or for many years thereafter, nor is such 
disability otherwise related to active duty service.

3.  The veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for COPD 
due to tobacco use in service, filed after June 8, 1998, is 
barred by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2006).

2.  COPD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §  3.303 (2006).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  8 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In March 2005 and August 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed him that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration (SSA), 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2005 and the 
August 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequent to the first letter, a July 2006 SOC provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

With regard to service medical records, the Board notes that 
the RO made an initial request from the National Personnel 
Record Center (NPRC) for the veteran's service medical 
records, and only received copies of his records from his 
second period of service.  In April 2006, the RO made an 
additional request for service medical records for the 
veteran.  In July 2006, the NPRC responded that there were no 
additional service medical records for the veteran on file.  
Thus, service medical records from the veteran's first period 
of active service are not available.  The Board is mindful 
that, in a case such as this, where service medical records 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  While it is unfortunate that the veteran's 
service medical records from his first period of service are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  However, with 
regard to the missing service medical records, the Board 
notes that the veteran has not asserted that his COPD was 
apparent during his first period of service.  In his VA Form 
9 (substantive appeal), the veteran indicated that his COPD 
would "not be in [his] military medical records because the 
symptoms takes [sic]  many years before the disease occurs".  
Thus, even if service medical records were available, it is 
not clear that they would shed any further light on this 
matter.  Rather, while the veteran indicated he started 
smoking after basic training, during his first period of 
service, he essentially claimed that his shortness of breath 
problems started during his second period of service - when 
he claimed that while at Fort Campbell he could not make the 
five mile runs and was put on remedial P.T.  (The Board notes 
that service medical records from the veteran's second period 
of service do show that he was put on temporary profiles; 
however, this was related to status-post pilonidal abscess.)  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination. The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the Board 
finds that there is sufficient medical evidence to make a 
decision.  As further described below, the medical evidence 
first shows COPD many years after service, with no competent 
evidence associating the post-service disability to service.  
Accordingly, an examination is not necessary in this case.  

At his hearing, the veteran stated that he was pursuing a 
claim for disability benefits with the Social Security 
Administration.  Hearing transcript, page 6.  He stated that 
he awaited a hearing with SSA.  At this point, SSA records do 
not appear available or relevant to this appeal, and no duty 
to obtain them arises.  Otherwise, the RO obtained all 
relevant medical records since the veteran began receiving 
treatment for COPD.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the Dingess precedent in letters dated in March 
2006 and August 2006, and, in addition, since the claims 
herein are being denied, such matters are moot.

II.  Factual Background

Service medical records are only available from the veteran's 
second period of active duty, from May 1985 to September 
1986.  These records show that he was stationed at Fort 
Campbell during his second period of active duty.  On his 
enlistment examination in August 1984, his lungs and chest 
were clinically evaluated as normal.  In November 1985 the 
veteran was twice placed on a temporary profile of 4 weeks 
duration, due to status-post pilonidal abscess.  

Received from the veteran in March 2005 was his claim for 
service connection COPD.  In a handwritten statement, the 
veteran claimed that his COPD was caused by cigarette 
smoking, which he claimed he started in service during his 
first duty station after basic training, when he had a 
hardship tour in Turkey.  He reported that his roommates 
smoked in their room, and that there was no place you could 
go on base, except church, where smoking was not allowed.  He 
claimed he was advised by his platoon sergeant that smoking 
would help him stay awake at his post.  He reported he had a 
top secret clearance and worked mainly by himself at the site 
guardhouse.  He claimed he was encouraged to smoke but was 
never informed of the hazards of smoking, and that he was 
issued ration cards for smoking.  

Private treatment records from Henry County Memorial Hospital 
show that in January 1995 he complained of chest pains and an 
x-ray of the chest showed that his lungs were clear of active 
disease.  In July 2004 he was treated for acute bronchospasm, 
and an x-ray of the chest showed that his lungs were clear of 
active disease.  

Private treatment records from New Castle Family Physicians 
showed that the veteran was seen in May 2004, and complained 
of emphysema, which was noted to have had a two week duration 
and had a gradual onset.  It was noted that he had used 
tobacco for 32 years.  He worked in a factory that was hot 
and steamy.  COPD was diagnosed, and the veteran was seen 
several times for follow-up through December 2004, at which 
time he reported that fumes at work bothered his respiratory 
system.  

Received from the veteran in April 2005, was his formal claim 
for a TDIU rating (VA Form 21-8940) in which indicated he was 
stilling working, but claimed that his COPD prevented him 
from securing or following any substantially gainful 
occupation.  He also submitted a photograph of himself from 
service, and a letter from his employer showing the number of 
personal days he had taken in 2004 and for the first three 
months of 2005.

VA treatment records dated from August 2002 through June 2005 
showed that the veteran continued to smoke and received 
treatment related to severe COPD starting in February 2005.

In December 2006, the veteran testified that he started 
smoking after basic training, after he was advised by the 
Non-commissioned Officer (NCO) that if he started smoking, 
the chances of him staying awake while on duty would be 
better because it would give him something to do.  He 
testified that he had problems with his lungs twice in 
service.  He claimed that when he was at Fort Campbell he 
could not make the five mile runs Monday through Friday, and 
he was put on remedial P.T. and had to run on Saturdays.  He 
claimed he never had any pain, but was out of breath all the 
time.  He testified he only went on sick call once in 
service, for a cyst, and that he never complained of his 
shortness of breath because he just thought it was because he 
was out of shape.  He testified that when he was discharged 
in 1986 he did not have an end of tour physical, and that the 
first time post-service that he saw a doctor for any kind of 
lung or respiratory problems was in 2004 when he was 
diagnosed with emphysema.  He was then diagnosed with COPD in 
2005.  He testified that between his discharge from service 
in 1986 and 2004, he thought his shortness of breath was 
normal and that his body got used to it.  He had a lot of 
congestion and bronchitis, but had never had bronchitis until 
2004, which was why he went to the doctor at that time.  

Received from the veteran in December 2006 was a handwritten 
statement in which he indicated that he was put on remedial 
P.T. at Fort Campbell in 1985 because he could not complete 
the P.T. runs every morning.  He reported that at that time 
he had shortness of breath.  He essentially claimed that if 
he had a "lung function test" upon his entry into active 
duty the second time, his decreased lung function would have 
been noted.  He also claimed that if he had an end of tour 
physical examination, his symptoms would have been noted at 
the end of his tour and this would have been in time for him 
to file for disability before 1998.  

III.  Analysis

1.  Service Connection for COPD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran essentially attributes his COPD to service and 
contends that he has COPD due to cigarette smoking, which he 
claims he was encouraged to do in service.  In that regard, 
he contends that he was encouraged to smoke cigarettes during 
service in order to stay awake for his duty assignment, that 
his roommates smoked in the room, and that smoking was 
permitted everywhere except church.  However, for claims 
received by VA after June 9, 1998, a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300(a)(c).  Such is the case here.  That is, the 
veteran filed his initial claim giving rise to this appeal 
after June 1998, in March 2005.  Thus, his COPD cannot, under 
38 C.F.R. § 3.300(a), be considered service-connected if such 
disease were attributable to the use of tobacco products 
during service.  In short, although the veteran asserted that 
the cause of his COPD should be service-connected because of 
the smoking habit he developed in service, applicable VA 
regulations prohibit a grant of the benefit on that basis.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

With regard to whether COPD may be otherwise related to 
service, the Board notes that the available service medical 
records, from the veteran's second period of service, are 
devoid of complaints or treatment for any respiratory 
problems, including COPD.  While the veteran essentially 
claimed that he was placed on remedial P.T. during his second 
period of active duty, due to shortness of breath, the Board 
notes that service medical records from the veteran's second 
period of service show no complaints of or treatment for 
shortness of breath and while these records do show that he 
was put on temporary profiles, this was shown to be due to 
status-post pilonidal abscess.

The first post-service diagnosis of a chronic respiratory 
disability is reflected in the private treatment records, 
more than18 years after service.  Significantly, none of 
these post-service medical records tend to link the veteran's 
current pulmonary disabilities to service in any way.  In 
view of the foregoing, the Board finds that the evidence does 
not demonstrate that the veteran's COPD, is due to an injury 
or disease incurred in, aggravated by, or otherwise related 
to service.

The veteran's belief that he has COPD due to service does not 
constitute probative evidence of such a fact since the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of disability and determination of medical 
etiology, must be addressed by medically trained individuals.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In sum, the preponderance of the evidence is against the 
claim, and the Board is therefore compelled to conclude that 
service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Entitlement to a TDIU rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  A total disability 
rating may be assigned to veterans who fail to meet the 
schedular standards under 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.41, 4.16, 4.17.  Rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service- connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  38 C.F.R. § 4.16(b).

In this case, however, the Board notes that the veteran has 
no service-connected disabilities; therefore, he does not 
meet the threshold requirement for entitlement to a TDIU 
rating.  The claim for entitlement to a TDIU rating is 
therefore denied.


ORDER

Service connection for COPD is denied.

Entitlement to TDIU rating is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


